Granger,, J.
We experience little difficulty in reaching a satisfactory conclusion in this case. Counsel for appellants, by their brief, evidence a commendable effort to trace and present the doctrine of trusts, and the extent to which a trust, when once impressed upon a fund, will follow it, even into the hands of innocent third parties. On this appeal there is no claim of a liability, except as to defendant, Charles E. Beam; and such claim is because of his sale to Bowdle, and the receipt of the two thousand six hundred dollars. The thought is that the trust created by the law, as to the property of the estate for the payment of claims, constructively attaches to this money, in the hands of Beam, as a legatee under the will. Now, let it be conceded that if Beam had received any part of the estate of his mother, to the prejudice of any claimant, that a constructive trust would be created, and the funds in his hands be liable to the full extent for their payment, and we are in a position to inquire if that is Beam’s relation to the case. Beam’s interest in the estate of his mother was not a definite amount, in dollars and cents, but a proportionate amount of any balance, after the satisfaction of all claims preferred by operation of law. He sold to Bowdle his interest in the estate, which gave to Bowdle, at the time of distribution to legatees, the right to take what, but for the sale, would be Beam’s right. The transaction in no way disturbed the estate, or affected a claimant. It was a substitution of one person for *341another, to receive a proportionate share of a balance after claims were paid. As indicating the misappre" hension of the rule to govern in this case, we may say that we are cited to the law as to trustees using trust property to their personal advantage, as stated in Perry, Trusts, section 209. It seems to be thought that Beam occupies a trust relation to the claimants of the estate, and herein lies the difficulty with appellants’ position, and the inapplicability of the law cited. Beam, as a son of the testatrix, and a legatee under the will, owed, because of such facts, no duties to the claimants of the estate. In common with them, he had an interest in the settlement of the estate, that he might realize what would be due him therefrom; and the thought, in argument, that because of these facts, he owed an active duty to aid in the administration by supplying funds to the administrator, to obtain the property in California, is without the support of any rule of law known to us. In no legal sense has he received any part of the estate. After the sale to Bowdle, and Beam had his pay, the situation of the estate was the same as before, and hence he had no part of the estate, or fund, on which the law had impressed the trust. He was never in a position to be responsible for a faulty or delinquent administration. The law fixes the remedy for such defaults. We need - not further elaborate the case. Beam simply sold what he had a right to sell, and left the estate to be settled as the law provides, and he is in no way responsible for the failure of appellants to obtain what is their due. The judgment is affirmed.